People v Tapia-Hernandez (2020 NY Slip Op 02102)





People v Tapia-Hernandez


2020 NY Slip Op 02102


Decided on March 26, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2020

Friedman, J.P., Manzanet-Daniels, Gesmer, González, JJ.


11298 4440/16

[*1]The People of the State of New York, Respondent,
vEdgar Tapia-Hernandez, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kulkarni of counsel), for respondent.

Judgment, Supreme Court, New York County (Neil Ross, J.), rendered January 2, 2018, convicting defendant, after a jury trial, of petit larceny and criminal mischief in the fourth degree, and sentencing him to a term of 45 days and three years' probation, unanimously modified, as a matter of discretion in the interest of justice, to the extent of eliminating the term of imprisonment, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2020
CLERK